Name: Commission Regulation (EC) No 1626/2000 of 24 July 2000 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the 2001 to 2004 programme of ad hoc modules to the labour force survey
 Type: Regulation
 Subject Matter: education;  economic analysis;  organisation of work and working conditions;  social affairs;  employment;  labour market
 Date Published: nan

 Avis juridique important|32000R1626Commission Regulation (EC) No 1626/2000 of 24 July 2000 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the 2001 to 2004 programme of ad hoc modules to the labour force survey Official Journal L 187 , 26/07/2000 P. 0005 - 0006Commission Regulation (EC) No 1626/2000of 24 July 2000implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the 2001 to 2004 programme of ad hoc modules to the labour force surveyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community(1), as last amended by Commission Regulation (EC) No 1578/2000(2), and in particular Article 4(2) thereof,Whereas:(1) In accordance with Article 4(2) of Regulation (EC) No 577/98 a programme of ad hoc modules covering several years must be drawn up each year.(2) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom(3),HAS ADOPTED THIS REGULATION:Article 1A programme of ad hoc modules covering years 2001 to 2004 is laid down in the Annex to the present Regulation.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 77, 14.3.1998, p. 3.(2) OJ L 181, 20.7.2000, p. 39.(3) OJ L 181, 28.6.1989, p. 47.ANNEXLABOUR FORCE SURVEYMultiannual programme of ad hoc modules1. Length and patterns of working timeList of variables: see Commission Regulation (EC) No 1578/2000 of 19 July 2000, implementing the Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the ad hoc module 2001 on length and patterns of working time (OJ L 181, 20 July 2000, p. 39)Reference period: second quarter of 2001Member States and regions concerned: allSample: as for the standard modules; however, if the individual is the sample unit no information on the members of the household is requestedTransmission of the results: before 31 March 20022. Employment of disabled peopleList of variables: to be defined before March 2001Reference period: second quarter of 2002Member States and regions concerned: to be definedSample: disabled persons; if the individual is the sample unit no information on the members of the household is requestedTransmission of the results: before 31 March 20033. Lifelong learningList of variables: to be defined before March 2002Reference period: second quarter of 2003Member States and regions concerned: to be definedSample: as for the standard modules; however, if the individual is the sample unit no information on the members of the household is requestedTransmission of the results: before 31 March 20044. Transition from school to working lifeList of variables: to be defined before March 2003Reference period: second quarter of 2004Member States and regions concerned: to be definedSample: persons who had left education in the last five/ten years (including persons who have left education for at least one year and re-entered education subsequently); if the individual is the sample unit no information on the members of the household is requestedTransmission of the results: before 31 March 2005